 


110 HR 4471 IH: To suspend temporarily the duty on certain acrylic synthetic staple fiber.
U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4471 
IN THE HOUSE OF REPRESENTATIVES 
 
December 12, 2007 
Mr. Bishop of Georgia (for himself, Mr. Kingston, and Mr. Shuler) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain acrylic synthetic staple fiber. 
 
 
1.Certain acrylic synthetic staple fiber 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:
 
 
 
 
9902.01.00Acrylic staple fiber dyed (polyacrylonitrile staple), not carded, combed, or otherwise processed for spinning, containing by weight a minimum of 92 percent polyacrylonitrile, not more than .01 percent zinc and from 2 to 8 percent water, imported in the form of staple fiber with a filament decitex of 4.0 decitex to 6.7 decitex (plus or minus 10 percent) with a fiber shrinkage of 0 to 22 percent (plus or minus 10 percent) and a cut fiber length of 100 mm to 135 mm with a target length of 120 mm (provided for in subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
